NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0596-19T3

EMERSON REDEVELOPERS
URBAN RENEWAL, LLC,

          Plaintiff-Appellant,

v.

LAUREL CHINESE
RESTAURANT II, LLC and
CAIQUI ZHENG,

     Defendants-Respondents.
___________________________

                    Argued October 27, 2020 — Decided November 9, 2020

                    Before Judges Mawla and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Special Civil Part, Bergen County, Docket
                    No. LT-004022-19.

                    Michael W. O'Hara argued the cause for appellant
                    (Bisgaier Hoff, LLC, attorneys; Michael W. O'Hara, on
                    the briefs).

                    Keith S. Barnett, attorney for respondents.

PER CURIAM
      Plaintiff Emerson Redevelopers Urban Renewal, LLC appeals from an

October 17, 2019 order dismissing its complaint for summary dispossession and

termination of a commercial tenancy. We vacate the order and remand for a

hearing.

      Plaintiff acquired a commercial property in Emerson in April 2019 and

contracted with the Borough of Emerson to redevelop the property. Prior to

plaintiff's acquisition, the property was owned by 182 Emerson LLC (landlord)

who, in 2007, leased a portion of it to Laurel Chinese Restaurant, LLC (Laurel

I). The landlord and Laurel I entered into a First Amendment to Lease in January

2012, which extended the lease to 2022. In 2015, Laurel I changed its name to

Laurel Chinese Restaurant II, LLC (Laurel II), and assigned its interest to Laurel

Chinese Restaurant Inc. (Laurel Inc.) and its proprietor Min Cao. In November

2016, Laurel Inc. and Cao assigned their interest as tenants to Caiqui Zheng by

way of an Assignment and Modification of Lease (AML).

      The AML is the subject of this appeal. It was a three-party agreement

signed by landlord, Laurel Inc. and Cao, and Zheng. In it, the landlord expressly

agreed Laurel Inc. and Cao could assign their rights to Zheng, contrary to the

lease's prohibition on subletting. The landlord agreed to extend the term of the

lease to 2026. The parties also amended the lease to state:

                                                                          A-0596-19T3
                                        2
            In the event of any taking of the [p]remises or the
            building designated as retail shopping center,
            [l]andlord shall be entitled to receive the entire award
            and [t]enant hereby assigns to [l]andlord any and all
            right, title and interest of [t]enant in or to any such
            award or any part thereof and hereby waives all rights
            against [l]andlord. Landlord ha[s] the right to terminate
            the lease at any time by giving [t]enant a notice of 90
            to 120 days to cancel the lease and getting back the
            store location[.]

      Zheng began occupying the premises and operating his restaurant in

December 2016. In February 2019, the landlord served a notice to quit/notice

terminating tenancy on Zheng and Laurel II, which terminated the lease effective

May 31, 2019. Plaintiff acquired the property in April 2019. When Zheng

refused to surrender the property, plaintiff filed its complaint in June 2019.

      The parties' initial court appearance was rescheduled because Zheng had

not retained counsel.    When the parties returned to court, the trial judge

instructed plaintiff to file a brief addressing whether the AML was an illusory

contract. Although neither party filed a motion, plaintiff's counsel compli ed

with the judge's instructions and filed its brief followed by Zheng's counsel.

      The parties also filed certifications in which they disputed the facts

surrounding the negotiation and execution of the AML. Plaintiff presented a

certification from the landlord who indicated he personally negotiated the lease.



                                                                           A-0596-19T3
                                        3
He stated Cao contacted him regarding assigning the lease to Zheng, who was

Cao's relative. The landlord certified he

            never met . . . Zheng and had no knowledge of his
            educational or professional background, or his work
            experience . . . [or] his financial status or
            creditworthiness, or his ability to manage or operate a
            restaurant.

            . . . Because I was unfamiliar with . . . Zheng . . . I was
            hesitant to agree to permit him further assignment of
            the [l]ease.

      The landlord further certified he was personally engaged in the

negotiations with Cao and Zheng regarding the proposed assignment and "Zheng

was represented by counsel, who I understood to be Tina Tang, Esq." The

landlord certified that due to Zheng's lack of prior experience owning or

managing a restaurant, he

            was not satisfied that the financial information
            provided . . . demonstrated . . . Zheng would be able to
            satisfy the rent obligation for the proposed extended
            term of the [l]ease.

            . . . However, given my relationship with Min Cao and
            Joanne Shi 1, and based on their representations to me, I
            decided to provide consent to the [AML] to . . . Zheng.
            However, . . . I advised . . . Cao and . . . Zheng that any
            [a]ssignment [a]greement must include a termination
            provision that would provide the landlord with the right

1
  The landlord's certification asserted he "understood [Cao] to be . . . Shi's
husband".
                                                                          A-0596-19T3
                                        4
            to terminate the [l]ease with . . . Zheng for any reason
            if proper notice is provided.

            . . . Cao and . . . Zheng advised me that . . . Zheng would
            agree to the proposed termination provision if the
            [AML] was granted, and on that basis I agreed to accept
            the [AML].

                   ....

            . . . It was my understanding that . . . Zheng's attorney
            . . . approved the [AML] and completed the transaction
            for . . . Zheng and . . . Cao.

      Zheng also filed a certification in which he disputed the salient facts. He

certified "I do not converse in the English language and . . . Chinese/Mandarin

is my native dialect[.]" His certification disputed the termination language was

included in the AML because of the landlord's concerns about his credit and lack

of experience. He attached a credit report showing his credit rating was good as

of June 19, 2019 and certified "at the time I was interested in leasing the subject

property my credit score was even higher[.]" He certified he was never the

subject of a debt collections suit and had never filed for bankruptcy. He also

stated he "had considerable experience in the restaurant business before [he]

leased [pursuant to the AML]."

      Zheng disputed other basic facts. Contrary to the landlord's certification ,

Zheng certified "I am not related in any way to . . . Cao." He stated "I did not


                                                                           A-0596-19T3
                                        5
engage in any negotiations regarding the [AML]. . . . Initially, it was . . . Cao

and his wife . . . [who] approached [the landlord] about assigning their lease to

me." Zheng denied having an attorney, certifying "[a]s far as any claims about

my being represented by a Tina Tang, Esq., I do not know such [a] person." He

claimed he never retained an attorney and the landlord's attorney prepared the

AML, gave it to him and Cao, and "requested that we find a [n]otary and sign

the [AML.]"

      Importantly, Zheng certified as follows:

            Although I was aware of the termination provision
            contained in the [AML], I thought I had no choice but
            to sign this document if I wanted to have the landlord's
            permission to lease the property and operate a
            restaurant.

            . . . Because the lease was for [a] period of ten years
            and provided for an option of an additional five years,
            it seemed very unlikely that my lease would be
            terminated any time soon.

Zheng also cited the fact he invested $120,000 to purchase the restaurant and

claimed he had been deceived into executing the [AML] and "[h]ad [he] known

of the landlord's real intentions to demolish and develop the subject property,

[he] would not have entered into [the AML]."

      Counsel and the parties appeared for oral argument in August 2019. When

the judge asked counsel whether the AML's language could be stipulated into

                                                                         A-0596-19T3
                                       6
evidence, both agreed and advised the judge there was no need for testimony

regarding the terms of the AML. Although the judge announced he was ready

to rule, he proceeded to debate facts regarding the formation of the AML with

counsel, namely, Zheng's experience in interpreting or drafting leases and the

parties' respective bargaining power, whether Zheng was represented by

counsel, whether there was consideration for the AML's termination provision,

the length and complexity of the AML, the fairness to Zheng in terms of the

money invested in the restaurant, and plaintiff's motives for terminating the

lease. The judge concluded as follows: "The question is . . . whether or not this

is an illusory provision and it may or may not be. But the scales tilt . . . in . . .

favor of the tenant here because there is no counsel on site. It's not a level

playing field." The judge dismissed the complaint without prejudice and ordered

the parties to submit an order.

      The parties could not settle the form of the order and returned to court

four weeks later. Although the judge expressed his order was "simple" and could

not understand why the parties could not resolve it, he took the opportunity to

amplify his findings. He questioned the enforceability of the AML stating:

"[H]ow could have there been a meeting of the minds when there's a law firm

on one side and [Zheng] doesn't even speak English[?]"            The judge again


                                                                             A-0596-19T3
                                         7
questioned whether Zheng had counsel and concluded this was the only factual

dispute. The judge stated he would sign an order citing the findings he placed

on the record and transmit it to the parties at a later date.

       Plaintiff filed its notice of appeal on October 9, 2019. Eight days later,

the judge amplified his findings again. Citing Bryant v. City of Atlantic City 2,

the judge concluded the AML was unenforceable because it imposed "no

obligation on the part of the landlord to perform." The judge said he "depended

entirely" on the parties' certifications and found Zheng's persuasive.         He

concluded Zheng "was not represented by counsel at the time of the execution

of the [AML]" and accepted Zheng's representations he did not understand

English. He rejected plaintiff's claims it negotiated the termination provision in

the AML as consideration for Zheng's lack of credit worthiness and business

experience. The judge concluded this did not constitute consideration because

Zheng's financial status and business experience pertained to his ability to pay

the rent, against which the landlord was protected because "the landlord could

just bring a non-payment case." The judge found Zheng's assertion he would

never have signed the lease if he knew the landlord intended to redevelop the

property "rings far more true to the [c]ourt than does the opposing argument of


2
    309 N.J. Super 596 (App. Div. 1998).
                                                                          A-0596-19T3
                                          8
the plaintiff." The judge concluded "there was no level playing field here"

because Zheng "did not have a complete understanding of what he was signing,"

and "there was no meeting of the minds and this is what led . . . to this contract

being illusory."

      On appeal, plaintiff argues the judge erred in concluding the AML

termination provision is unenforceable because Zheng voluntarily signed the

lease and was aware of the provision, there was no evidence of fraud, and the

judge raised the illusory issue sua sponte. Plaintiff argues the AML is not

illusory because, pursuant to the covenant of good faith and fair dealing,

defendants had an obligation to honor it, a party can reserve termination rights

to itself, the parties partially performed, and the termination provision was in

consideration for plaintiff modifying the lease to permit an assignment. Plaintiff

argues the judge re-wrote the AML, and Bryant is distinguishable because here

there was advance notice of the termination provision and partial performance.

Plaintiff asserts the judge decided the case without either party having formally

filed a motion. Notwithstanding the absence of a formal motion, plaintiff argues

the judge did not apply the Rule 4:6-2(e) standard and instead decided the matter

on conflicting certifications without a hearing.




                                                                          A-0596-19T3
                                        9
      We typically defer to the factual findings of a trial judge because they

comprise "credibility determination[s] and the judge's 'feel of the case' based

upon his or her opportunity to see and hear the witnesses." N.J. Div. of Youth

& Fam. Servs. v. R.L., 388 N.J. Super. 81, 88 (App. Div. 2006) (citing Cesare

v. Cesare, 154 N.J. 394, 411-13 (1998)). We review questions of law de novo.

Manalapan Realty v. Twp. Comm. of the Twp. of Manalapan, 140 N.J. 366, 378

(1995).

      Our Supreme Court stated:

            As a general rule, courts should enforce contracts as the
            parties intended. Henchy v. City of Absecon, 148 F.
            Supp. 2d 435, 439 (D.N.J. 2001); Kampf v. Franklin
            Life Ins. Co., 33 N.J. 36, 43 (1960). Similarly, it is a
            basic rule of contractual interpretation that a court must
            discern and implement the common intention of the
            parties. Tessmar v. Grosner, 23 N.J. 193, 201 (1957).
            The court's role is to consider what is written in the
            context of the circumstances at the time of drafting and
            to apply a rational meaning in keeping with the
            "expressed general purpose." N. Airlines, Inc. v.
            Schwimmer, 12 N.J. 293, 302 (1953); accord Dontzin
            v. Myer, 301 N.J. Super. 501, 507 (App. Div.
            1997) . . . .

            [Pacifico v. Pacifico, 190 N.J. 258, 266 (2007).]

            In the quest for the common intention of the parties to
            a contract the court must consider the relations of the
            parties, the attendant circumstances, and the objects
            they were trying to attain. An agreement must be
            construed in the context of the circumstances under

                                                                         A-0596-19T3
                                       10
      which it was entered into and it must be accorded a
      rational meaning in keeping with the express general
      purpose. Cameron v. Int'l, etc., Union No. 384, 118
      N.J. Eq. 11 (E. & A. 1935); Mantell v. Int'l Plastic
      Harmonica Corp., 141 N.J. Eq. 379 (E. & A. 1947);
      Heuer v. Rubin, 1 N.J. 251 (1949); Casriel v. King, 2
      N.J. 45 (1949); Owens v. Press Publ'g Co., 20 N.J. 537,
      543 (1956).

      Even where the intention is doubtful or obscure, the
      most fair and reasonable construction, imputing the
      least hardship on either of the contracting parties,
      should be adopted, Int'l Signal Co. v. Marconi Tel. Co.
      of Am., 89 N.J. Eq. 319 (Ch. 1918), aff'd, 90 N.J. Eq.
      271 (E. & A. 1919), so that neither will have an unfair
      or unreasonable advantage over the other. Wash.
      Constr. Co., Inc. v. Spinella, 8 N.J. 212, 217 (1951).
      These rules apply in all circumstances, whether the
      agreement be integrated or unintegrated. Cameron v.
      Int'l, etc., Union No. 384, 119 N.J. Eq. 577, p. 581.

      [Tessmar v. Grosner, 23 N.J. 193, 201 (1957).]

The Court stated:

      Any number of interpretative devices have been used to
      discover the parties' intent.            These include
      consideration of the particular contractual provision, an
      overview of all the terms, the circumstances leading up
      to the formation of the contract, custom, usage, and the
      interpretation placed on the disputed provision by the
      parties' conduct. Several of these tools may be
      available in any given situation — some leading to
      conflicting results. But the weighing and consideration
      in the last analysis should lead to what is considered to
      be the parties' understanding.



                                                                  A-0596-19T3
                                11
            [Kearny PBA Local # 21 v. Kearny, 81 N.J. 208, 221
            (1979).]

      In Bryant, the plaintiffs, a group of Atlantic City "residents, taxpayers,

and interested associations" filed a complaint in lieu of prerogative writs, which

challenged the city's plans to give land in its marina district to a developer to

rehabilitate. 309 N.J. Super. at 602-03. The city and the developer entered into

a memorandum of understanding, which permitted the developer to cancel the

agreement if the costs to remediate the site became excessive, the developer

could not obtain a certain type insurance, or if a bypass was not built. Id. at

608-09. Plaintiffs argued the numerous contingencies in the agreement rendered

it illusory. Id. at 620. The trial judge disagreed, and we affirmed, concluding

the agreement was not illusory because the developer did not have unfettered

discretion to terminate it due to the contingencies. Id. at 621.

      We stated:

            [A]n illusory promise is one in which the "promisor has
            committed himself not at all." J.D. Calamari and
            Joseph M. Perillo, Contracts, § 4-17 at 159 (2d ed.
            1977). Thus, if performance of an apparent promise is
            entirely optional with a promisor, the promise is
            deemed illusory. Id. at 160.

                  A promise is not illusory "if the power to
            terminate is conditioned upon some factor outside the
            promisor's unfettered discretion, such as the promisee's
            non-performance, or the happening of some event such

                                                                          A-0596-19T3
                                       12
            as a strike, war, decline in business, etc." Id. at 161. In
            general, our courts should seek to avoid interpreting a
            contract such that it is deemed illusory. Russell v.
            Princeton Lab., Inc., 50 N.J. 30, 38 (1967); Nolan v.
            Control Data Corp., 243 N.J. Super. 420, 431 (App.
            Div. 1990).

            [Bryant, 309 N.J. Super. at 620-21 (emphasis added).]

      The Supreme Court has emphasized that, even where a contract contains

unilateral language, a court should avoid construing it as illusory. The Court

stated:

            [W]here an arrangement gives rise to contractual rights,
            as distinguished from a mere hope for a gratuity, the
            majority of the courts hold that provisions purporting
            to give finality to corporate or committee decisions will
            not support arbitrary action. . . .

                   A contract should not be read to vest a party or
            his nominee with the power virtually to make his
            promise illusory. Especially must this be so when a
            forfeiture will follow. It is appropriate to apply the rule
            to which a trustee is subjected, that notwithstanding the
            apparent finality with which the instrument clothes his
            action, he must stay within the bounds of a reasonable
            judgment.

            [Russell v. Princeton Labs., Inc., 50 N.J. 30, 38 (1967)
            (citations omitted).]




                                                                          A-0596-19T3
                                       13
       In Nolan v. Control Data Corp. 3, plaintiff, a computer salesperson, sued

defendant, his employer, arguing his employment contract was illusory because

it permitted defendant to alter the sales quotas and thus plaintiff's compensation

"retroactively, currently or prospectively without notice and presumably without

reason." Id. at 421. The trial judge agreed and concluded "'[t]he law governing

[his] employment contract allows [him] no protection against the employer's

unilateral modifications in compensation.'" Id. at 428. We disagreed and held

"this absolute and unfettered power in the contract must be exercised in good

faith and for legitimate business reasons so as not to deprive an employee of the

fairly agreed benefits of his labors." Id. at 421-22. We reasoned the

             basic precepts of contract interpretation militate against
             our finding that [defendant's] sales plans conferred
             upon it the absolute, unfettered discretion to amend its
             compensation scheme retroactively at any time and for
             any reason whatever. Rather, a more reasonable and
             constrained construction of the contract is indicated.
             While [defendant] suggests that the language of its
             sales plans bestows upon it virtually limitless powers,
             we must seek to determine whether such an
             interpretation ever was within the fair contemplation of
             the parties.

             [Id. at 432.]




3
    243 N.J. Super. 420 (App. Div. 1990).
                                                                          A-0596-19T3
                                        14
      With these principles in mind, we conclude the trial judge erred when he

found the AML termination provision illusory without a hearing. The parties

disputed several material facts, which impacted upon the discernment of their

common intent. The disputed facts concerned how the contract was formed,

namely, whether Zheng was represented, if he understood English, and was

competent to contract for the termination provision. Moreover, the parties'

understanding regarding consideration was also not settled by the dueling

certifications submitted to the trial judge. Fundamental questions persisted

regarding the termination language, namely, whether Zheng knew of plaintiff's

intentions to redevelop the property and still contracted for the language, or

whether he contracted for it due to poor credit worthiness and lack of restaurant

industry experience. Finally, there was a question of whether by renting to

Zheng for more than two years before terminating the lease, plaintiff had

operated in good faith considering Zheng claimed he invested substantial sums

into the property. A hearing was necessary to resolve these facts before the

judge could invalidate the termination provision. For these reasons, we vacate

the order and remand for a plenary hearing.

      Vacated and remanded. We do not retain jurisdiction.




                                                                         A-0596-19T3
                                      15